  Case 19-19708-CMG       Doc 53    Filed 01/16/20 Entered 01/16/20 16:34:06        Desc Main
                                   Document     Page 1 of 11




                                                              Order Filed on January 16, 2020
                                                              by Clerk
                                                              U.S. Bankruptcy Court
                                                              District of New Jersey




DATED: January 16, 2020
Case 19-19708-CMG   Doc 53    Filed 01/16/20 Entered 01/16/20 16:34:06   Desc Main
                             Document     Page 2 of 11
Case 19-19708-CMG   Doc 53    Filed 01/16/20 Entered 01/16/20 16:34:06   Desc Main
                             Document     Page 3 of 11
Case 19-19708-CMG   Doc 53    Filed 01/16/20 Entered 01/16/20 16:34:06   Desc Main
                             Document     Page 4 of 11
Case 19-19708-CMG   Doc 53    Filed 01/16/20 Entered 01/16/20 16:34:06   Desc Main
                             Document     Page 5 of 11
Case 19-19708-CMG   Doc 53    Filed 01/16/20 Entered 01/16/20 16:34:06   Desc Main
                             Document     Page 6 of 11
Case 19-19708-CMG   Doc 53    Filed 01/16/20 Entered 01/16/20 16:34:06   Desc Main
                             Document     Page 7 of 11




                                EXHIBIT A
  Case
  Case 19-19708-CMG
       19-19708-CMG          Doc
                             Doc 53
                                 25     Filed
                                        Filed 01/16/20
                                              07/22/19 Entered
                                                        Entered 01/16/20
                                                                 07/22/19 16:34:06
                                                                          15:26:24            Desc
                                                                                              Desc Main
                                                                                                   Main
                                      Document
                                       Document     Page 8 of 11
                                                     Page 1 of 4



    UNITED STATES BANKRUPTCY COURT
    DISTRICT OF NEW JERSEY
    Caption in Compliance with D.N.J. LBR 9004-2(c)
                                                                         Order Filed on July 22, 2019
                                                                                   by Clerk
    ROMANO GARUBO & ARGENTIERI                                             U.S. Bankruptcy Court
    Emmanuel J. Argentieri, Esquire                                        District of New Jersey
    52 Newton Avenue, P.O. Box 456
    Woodbury, New Jersey 08096
    (856) 384-1515

    Attorney for Secured Creditor,
    U.S. Bank National Association as Legal Title
    Trustee for Truman 2016 SC6 Title Trust
                                                         Case No.:      19-19708
    FOUR THE BOYS II, LLC
    fka FOUR THE BOYS, LLC                               Chapter:       11
    xx-xxx5633                                           Judge:         CMG

                           Debtor.



     ORDER RESOLVING U.S. BANK NATIONAL ASSOCIATION AS LEGAL TITLE
    TRUSTEE FOR TRUMAN 2016 SC6 TITLE TRUST’S MOTION FOR RELIEF FROM
    THE AUTOMATIC STAY SUBMITTED UNDER THE CONSENT OF THE PARTIES


          The relief set forth on the following pages numbered two (2) through four (4) are hereby
          ORDERED.




DATED: July 22, 2019
Case
Case 19-19708-CMG
     19-19708-CMG        Doc
                         Doc 53
                             25     Filed
                                    Filed 01/16/20
                                          07/22/19 Entered
                                                    Entered 01/16/20
                                                             07/22/19 16:34:06
                                                                      15:26:24         Desc
                                                                                       Desc Main
                                                                                            Main
                                  Document
                                   Document     Page 9 of 11
                                                 Page 2 of 4


(Page 2)
Debtor: Four The Boys II, LLC fka Four The Boys, LLC
Case No: 19-19708
Caption of Order: ORDER RESOLVING U.S. BANK NATIONAL ASSOCIATION AS LEGAL TITLE
TRUSTEE FOR TRUMAN 2016 SC6 TITLE TRUST’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY SUBMITTED UNDER THE CONSENT OF THE PARTIES




       Upon consideration of (“Movant”) U.S. Bank National Association as Legal Title Trustee

for Truman 2016 SC6 Title Trust’s motion for an order, pursuant to section 362(d) of the

Bankruptcy Code, for relief from the automatic stay as to certain real property as hereinafter set

forth; and the Debtor having filed opposition thereto; and the parties having subsequently

resolved their differences; and the Court noting the consent of the parties to the form, substance

and entry of the within Order; and for cause shown, it is hereby;

               ORDERED as follows:

       1.      Movant confirms that Debtor has tendered the June and July 2019 adequate

protection payments, each in the amount of $5,968.34.

       2.      Pending confirmation, commencing with August 1, 2019 and continuing each

month thereafter, Debtor shall tender to Movant’s Servicer Fay $5,968.34 in adequate protection

payments. Said payments are due on the first of each month with a 15 (fifteen) day grace period

after which Debtor shall be in default hereunder. The subject mortgage account is an adjustable

rate mortgage account. Accordingly, Debtor’s monthly adequate protection payment will adjust

in accordance with the terms and conditions of the loan documents and Debtor shall make its

adequate protection payment in an amount as it may then exist.

       3.      On or before the close of business for July 31, 2019, Debtor shall reimburse

Movant, via its servicer Fay, the sum of $1,331.00 for attorney’s fees and costs incurred by

Movant in the prosecution of its motion for relief. Payment shall be tendered to Fay at the

following address:
Case
Case 19-19708-CMG
     19-19708-CMG         Doc
                          Doc 53
                              25 Filed
                                  Filed 01/16/20
                                        07/22/19 Entered
                                                  Entered 01/16/20
                                                           07/22/19 16:34:06
                                                                    15:26:24              Desc
                                                                                          Desc Main
                                                                                               Main
                                Document
                                 Document     Page 10 of 11
                                               Page 3 of 4




(Page 3)
Debtor: Four The Boys II, LLC fka Four The Boys, LLC
Case No: 19-19708
Caption of Order: ORDER RESOLVING U.S. BANK NATIONAL ASSOCIATION AS LEGAL TITLE
TRUSTEE FOR TRUMAN 2016 SC6 TITLE TRUST’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY SUBMITTED UNDER THE CONSENT OF THE PARTIES


                                            Fay Servicing, LLC
                                             PO Box 814609
                                             Dallas, TX 75381
                                               mailing address

                                          Fay Servicing, LLC
                                      1601 LBJ Freeway, Suite 150
                                       Farmers Branch, TX 75234
                                        overnight/priority mail address



       4.      The Debtor shall file a proposed chapter 11 plan and disclosure Statement with

the Court on or before the close of business for August 11, 2019. However, nothing contained in

this paragraph shall waive the Debtor's right to file a Motion to Extend the Exclusivity Period for

cause as defined by 11 U.S.C. 362(d)(3).

       5.      Debtor shall be responsible for maintaining all real estate taxes accruing against

the property as same come due and providing to US Bank proof of such payments c/o its

mortgage servicing agent Fay Servicing, LLC (“Fay”) within (10) ten days after such taxes

become due. Said proof shall be mailed to Movant’s counsel and Fay.

       6.      Debtor shall be responsible for maintaining adequate hazard and, if applicable,

flood insurance (“insurance”) for the property which names US Bank as an additional insured

and/or loss payee and provide to US Bank’s mortgage servicing agent Fay and its counsel proof

of renewed insurance at least (15) fifteen days before such coverage is set to lapse.

       7.      If the Debtor fails to comply with paragraphs 2, 3, 4, 5, and/or 6 above, then upon

the filing of a certification of non-receipt of said payment or failure by the Debtor to provide
Case
Case 19-19708-CMG
     19-19708-CMG         Doc
                          Doc 53
                              25 Filed
                                  Filed 01/16/20
                                        07/22/19 Entered
                                                  Entered 01/16/20
                                                           07/22/19 16:34:06
                                                                    15:26:24               Desc
                                                                                           Desc Main
                                                                                                Main
                                Document
                                 Document     Page 11 of 11
                                               Page 4 of 4


(Page 4)
Debtor: Four The Boys II, LLC fka Four The Boys, LLC
Case No: 19-19708
Caption of Order: ORDER RESOLVING U.S. BANK NATIONAL ASSOCIATION AS LEGAL TITLE
TRUSTEE FOR TRUMAN 2016 SC6 TITLE TRUST’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY SUBMITTED UNDER THE CONSENT OF THE PARTIES




proof of adequate insurance and/or payment of real estate taxes and/or Debtor fails to file a

Chapter 11 Plan and Disclosure Statement in accordance herewith submitted by secured

creditor's counsel, and to which no response is received during the objection period provided by

the Court with reference to such certification of default, the Court shall in that event, enter an

Order vacating the automatic stay of 11 U.S.C. 362(a) with respect to secured creditor's

enforcement of its State Law Foreclosure action against the realty commonly known as 356 Bay

Lane, Mantoloking Shores, New Jersey 08738. The order submitted to the Court will not require

the consent of the Debtor or the Debtor's counsel regarding form or substance, however the U.S.

Trustee, Debtor and her counsel shall be given notice of any filing of a certification of non-

receipt in accordance with Rule 9072-1 of the Local Rules of Bankruptcy Procedure.

       8.      The parties reserve all claims and defenses as to the confirmability of Debtor’s

pending plan. No positions are waived by this resolution

       9.      Movant shall continue to adjourn its pending Sheriff's Sale from time to time as

long as the Automatic Stay is still in place with respect to the Debtor's realty.

       10.     Movant shall serve a copy of the executed order on all interested parties who have

not yet been served electronically by the Court.
